        Case: 3:20-cv-02768-JJH Doc #: 9 Filed: 04/22/21 1 of 4. PageID #: 95




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Janis Shumway,                                                  Case No. 3:20-cv-2768

                        Plaintiff

        v.                                                      ORDER


Devashree Investment Inc.,

                        Defendant



                                         I.     INTRODUCTION

        Before me is the motion of Plaintiff Janis Shumway for attorney’s fees and other litigation

expenses. (Doc. No. 8).

        On February 9, 2021, I granted in part Plaintiff’s motion for a default judgment and held in

abeyance Plaintiff’s request for attorney’s fees and other litigation expenses pending Plaintiff’s

request for a specific amount that was supported with documentation of attorney’s fees and other

expenses. (Doc. No. 7). In response, Plaintiff filed the present motion, along with appropriate

documentation, seeking an award of $7,492.50 for attorney’s fees and other expenses.

                                          II.    DISCUSSION

        The Americans with Disabilities Act (ADA) contains the following provision for the award

of attorney’s fees and other expenses to a prevailing party:

        In any action or administrative proceeding commenced pursuant to this chapter, the
        court or agency, in its discretion, may allow the prevailing party, other than the
        United States, a reasonable attorney’s fee, including litigation expenses, and costs,
        and the United States shall be liable for the foregoing the same as a private
        individual.
        Case: 3:20-cv-02768-JJH Doc #: 9 Filed: 04/22/21 2 of 4. PageID #: 96



42 U.S.C. § 12205. Because I have already granted Plaintiff’s motion for a default judgment,

Plaintiff satisfies the prevailing party requirement. Thus, the only issue is whether the fees the

Plaintiff requests are reasonable. As the party requesting the fees, Plaintiff bears the burden of

demonstrating the fees are reasonable. See Disabled Patriots of America, Inc. v. Odco Investments, Ltd., No.

3:04-cv-7399, 2009 WL 1767582, at *1 (N.D. Ohio June 23, 2009) (citing Reed v. Rhodes, 179 F.3d

453, 472 (6th Cir. 1999)) (further citation omitted).

        A. Attorney’s Fees

        To determine whether fees are reasonable, courts begin with the “lodestar”, which is the

“proven number of hours reasonably expended on the case by an attorney, multiplied by [their]

court-ascertained reasonable hourly rate.” Adcock-Ladd v. Secretary of Treasury, 227 F.3d 343, 349 (6th

Cir. 2000) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). Here, Plaintiff seeks $5,652.50 in

attorney’s fees, which is based on 13.3 hours of work at an hourly rate of $425.

        “A district court has broad discretion to determine what constitutes a reasonable hourly rate

for an attorney.” Howe v. City of Akron, No. 5:06-cv-2779, 2016 WL 91670,1 at *6 (N.D. Ohio Mar.

10, 2016) (quoting Wayne v. Vill. of Sebring, 36 F.3d 517, 533 (6th Cir. 1994)). To guide the exercise

of this discretion, the court may rely on “a party's submissions, awards in analogous cases, state bar

association guidelines, and its own knowledge and experience in handling similar fee requests.” Id.

(quoting Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 499 (6th Cir. 2011)).

        Here, Plaintiff cites to many analogous cases where counsel received fee awards based on

rates similar to the one requested here. But these cases are all from Florida or Georgia and are

therefore outside the legal community relevant to the determination in the present case. See Adcock-

Ladd, 227 F.3d at 350 (“[T]he ‘prevailing market rate’ is that rate which lawyers of comparable skill

and experience can reasonably expect to command within the venue of the court of record.”)

(further citation omitted). Still, relying on my knowledge and experience in handling similar fee
        Case: 3:20-cv-02768-JJH Doc #: 9 Filed: 04/22/21 3 of 4. PageID #: 97



requests, I find that the rate requested by Plaintiff is reasonable. I also find the number of hours

expended was reasonable. Attorney Tristan Gillespie’s timesheet clearly sets forth the tasks he

completed as well as the time spent on each task. (See Doc. No. 8-8). And the total number of

hours, 13.3, is reasonable as well. Thus, I find Plaintiff is entitled to $5,652.50 in attorney’s fees.

        B. Costs and Other Litigation Expenses

        Plaintiff also seeks $400 in filing fees, $140 for service of process, and $1,300 in expert fees--

$650 of which for services that have already been rendered while the remainder is for contemplated

services. Plaintiff’s request is supported by a bill of costs and litigation expenses filed with their

motion. (Doc. No. 8-2).

        Courts in the Northern District of Ohio have awarded these kinds of costs in similar actions.

See Kramer v. Port Hospitality, LLC, No. 1:06-cv-2889, 2008 WL 2097156, at *1 (N.D. Ohio May 16,

2008) (awarding $6,175 in expert fees for preliminary and final inspections in ADA action where

plaintiff prevailed on default judgment); see also Kramer, et al. v. SCIT, Inc., 1:06-cv-2888, DE 15 (N.D.

Ohio Aug. 15, 2007) (awarding $6,350 in expert fees). With respect to the filing fees, fees for service

of process, and $650 of the expert fees, I see no reason to depart from their approach here. But

with respect to the $650 in contemplated expert fees for reinspection to ensure Defendant has

remedied the ADA violations, I deny Plaintiff’s request. Plaintiff cites to no case from the Sixth

Circuit that has awarded litigation expenses under 42 U.S.C. § 12205 for costs that have not yet

actually been incurred.
        Case: 3:20-cv-02768-JJH Doc #: 9 Filed: 04/22/21 4 of 4. PageID #: 98



                                         III.    CONCLUSION

        Plaintiff’s motion for attorney’s fees and other litigation expenses is granted in part.

Specifically, Plaintiff is awarded $5,652.50 in attorney’s fees and $1,190 in other litigation expenses,

for a total of $6,842.50.

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
